FILED
                            NOT FOR PUBLICATION                                MAY 15 2013

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LIHUI YIN,                                       No. 08-74168

              Petitioner,                        Agency No. A099-361-027

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 17, 2013**
                              San Francisco, California

Before: NOONAN, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.

       Petitioner Lihui Yin, a citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) affirmance of the Immigration Judge’s (“IJ”) denial

of her application for asylum, withholding of removal and relief under Article 3 of

the Convention Against Torture. Our review of a BIA’s determination is

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deferential. We can reverse only if the petitioner’s evidence was such that a

reasonable factfinder must have concluded otherwise. See INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992).

      The BIA found no clear error in the IJ’s adverse credibility finding, nor do

we. In addition to the inconsistencies noted by the BIA, the agency based its

finding of incredibility on the petitioner’s demeanor, candor, and responsiveness. 8

U.S.C. § 1158(b)(1)(B)(iii). Credibility determinations that are based on an

applicant’s demeanor are given “special deference.” Singh-Kaur v. INS, 183 F.3d
1147, 1151 (9th Cir. 1999). We find the BIA’s adverse credibility determination is

supported by substantial evidence. See Rivera v. Mukasey, 508 F.3d 1271, 1274

(9th Cir. 2007). In the absence of credible testimony, Yin’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153 (9th Cir.

2003).

      The BIA also found that petitioner failed to demonstrate that it is more likely

than not that she would be tortured if removed to China, and hence denied her

application under the Convention Against Torture. Where, as here, the petitioner’s

testimony is found not credible, we can only reverse the BIA’s decision denying

protection under the Convention Against Torture if we find that the country reports

alone compel the conclusion that Yin is more likely than not to be tortured.


                                         2
Shrestha v. Holder, 590 F.3d 1034, 1048-49 (9th Cir. 2010). Yin has failed to

provide reports that would compel such a conclusion. Therefore, the BIA’s denial

of protection under the Convention Against Torture is supported by substantial

evidence.

      PETITION DENIED.




                                        3